                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL A. SCHLAGENHAFT,

                          Plaintiff,
      v.                                            Case No. 18-cv-1541-pp

CHAPLIN KAREN,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
      WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2) AND
                 SCREENING THE COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      At the time he filed his complaint, the plaintiff was a Wisconsin pre-trial

detainee in the Brown County Jail;1 representing himself, he filed a complaint

under 42 U.S.C. § 1983 alleging that the defendant, the chaplain at the jail,

violated his civil rights. Dkt. No. 1. This decision resolves the plaintiff’s motion

for leave to proceed without prepayment of the filing fee, dkt. no. 2, and

screens his complaint, dkt. no. 1.

I.    Motion for leave to proceed without prepaying the filing fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law allows

a court to let an incarcerated plaintiff proceed with his case without prepaying

the civil case filing fee if he meets certain conditions. One of those conditions is


1
 The Wisconsin Department of Corrections inmate locator web site indicates
that the plaintiff now is incarcerated at Columbia Correctional Institution.
https://appsdoc.wi.gov/lop/detail.do.
                                          1

           Case 2:18-cv-01541-PP Filed 07/14/20 Page 1 of 8 Document 14
that the plaintiff pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the

plaintiff pays the initial partial filing fee, the court may allow the plaintiff to pay

the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.

      On October 16, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $1.00. Dkt. No. 7. On December 26, 2018, the court received

a letter from the plaintiff, explaining that he could not pay that amount. Dkt.

No. 10. The court is satisfied that the plaintiff neither has the assets nor the

means to pay. See 28 U.S.C. § 1915(b)(4). The court will waive the initial partial

filing fee in this case. The plaintiff must pay the filing fee over time in the

manner explained at the end of this order.

II.   Screening the plaintiff’s complaint

      A.      Federal Screening Standard

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain enough facts, accepted as

true, that they make the complaint “plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads


                                           2

           Case 2:18-cv-01541-PP Filed 07/14/20 Page 2 of 8 Document 14
factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556).

        To state a claim under 42 U.S.C. §1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or laws of the

United States and whoever deprived him of that right was acting under color of

state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

        B.      The Plaintiff’s Allegations

        The plaintiff alleges that he was arrested on May 25, 2018, and that on

June 17-18, 2018, he converted to Islam. Dkt. No. 1 at 2. The plaintiff says

that on the day he converted—June 17, 2018—he asked to be placed on an

Islamic diet. Id. at 2. The plaintiff explains that “because [he] recently

converted to Islam and did not articulate the pillars of [his] faith as much as

[the defendant] would have liked [him] to, she assumed [he] was seeking to

abuse [his] right to a religious diet to get different, better, or more food.” Id. at

2-3. The plaintiff claims that “[i]n retaliation,” the defendant placed him on a

“lacto-ovo diet,” which “has no relevance to [his] faith.” Id. at 3. The plaintiff

says that the “lacto-ovo” diet is “nutritionally inadequate with undersized


                                              3

             Case 2:18-cv-01541-PP Filed 07/14/20 Page 3 of 8 Document 14
portions and inadequate proteins such as soy, cheese, and undercooked beans

that a body cannot digest.” Id. For relief, he seeks monetary damages. Id. at 4.

      C.       The Court’s Analysis

      It sounds to the court as if the plaintiff is arguing that the defendant

retaliated against him for trying to exercise his First Amendment right to

practice his faith. “To establish a prima facie case of unlawful retaliation, a

plaintiff must show ‘(1) he engaged in activity protected by the First

Amendment, (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was “at

least a motivating factor” in the Defendants’ decision to take the retaliatory

action.’ Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).” Douglas v.

Reeves, Case No. 18-2588, 2020 WL 2781148, at *2 (July 7, 2020).

      The plaintiff has a First Amendment right to observe his Islamic faith by

asking for Halal meals. It also sounds as if the plaintiff did not like the ovo-

lacto diet and did not find it nourishing, so it is possible that the defendant’s

act in placing the plaintiff on that diet was a deprivation that might deter him

from asking for Halal meals in the future. Finally, the plaintiff says that the

defendant put him on the ovo-lacto diet because he asked for Halal meals.

While the plaintiff’s allegations are not very detailed, the court finds that he

has alleged enough at the pleading stage to state a claim for First Amendment

retaliation.

      Prisoners also have protections under Religious Land Use and

Institutionalized Persons Act (“RLUIPA”). See Borkholder v. Lemmon, 983 F.


                                         4

           Case 2:18-cv-01541-PP Filed 07/14/20 Page 4 of 8 Document 14
Supp. 2d 1013, 1016–17 (N.D. Ind. 2013) (citing Vinning–El v. Evans, 657 F.3d

591, 592–93 (7th Cir. 2011)). Under the First Amendment, “[a] prison may

impose restrictions on the exercise of religion that are reasonably related to

legitimate penological objectives, which includes safety, security, and economic

concerns.” Id. Under RLUIPA, the plaintiff must demonstrate that his religious

exercise has been substantially burdened; the burden then shifts to the

defendants to show that the challenged conduct is the least restrictive means

of pursuing a compelling governmental interest. Id. (citing Nelson v. Miller, 570

F.3d 868, 877 (7th Cir. 2009)).

      Although it is unclear how long the plaintiff went without Halal meals (he

says the defendant denied him Halal meals when he asked on June 17, 2018,

and he filed his complaint on October 1, 2018, but it is not clear whether he

was denied Halal meals that whole time), the court will allow the plaintiff to

proceed with a claim that the defendant placed an unreasonable and/or

substantial burden on the plaintiff’s ability to practice his religion under First

Amendment and RLUIPA by refusing to provide them. Barfell v. Aramark Corr.

Servs., No. 17-C-1567, 2019 WL 359487, at *1 (E.D. Wis. Jan. 29, 2019)

(concluding that a five-day delay in receiving food that complied with an

inmate’s religion stated a claim under the First Amendment and RLUIPA). The

plaintiff should be aware that “[a]lthough RLUIPA bars inquiry into whether a

particular belief or practice is central to a prisoner’s religion, . . . [it] does not

preclude inquiry into the sincerity of a prisoner’s professed religiosity.” Cutter

v. Wilkinson, 544 U.S. 709, 725 n. 13 (2005) (internal quotation and citation


                                           5

         Case 2:18-cv-01541-PP Filed 07/14/20 Page 5 of 8 Document 14
omitted). If the plaintiff’s concern regarding soy, cheese, and beans “was rooted

solely in concerns for his bodily health” (i.e., that these foods are hard to

digest), it “would not be protected by RLUIPA, or for that matter, the First

Amendment.” See Barfell v., 2019 WL 359487, at *1 (E.D. Wis. Jan. 29, 2019)

(citing Kroger v. Bryan, 523 F.3d 789, 797 (7th Cir. 2008)).

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2. The court ORDERS that the agency that

has custody of the plaintiff shall collect from his institution trust account the

$350 balance of the filing fee by collecting monthly payments from the

plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state or federal institution, the transferring institution shall

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

       The court ORDERS the United States Marshal to serve a copy of the

complaint and this order on Chaplain Karen of the Brown County Jail under

Federal Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service

to charge for making or attempting such service. 28 U.S.C. § 1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it


                                         6

         Case 2:18-cv-01541-PP Filed 07/14/20 Page 6 of 8 Document 14
has not made any provision for either the court or the U.S. Marshals Service to

waive these fees. The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3).

The U.S. Marshals will give the plaintiff information on how to remit payment.

The court is not involved in collection of the fee.

      The court ORDERS Chaplain Karen to file a responsive pleading to the

complaint.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must mail all correspondence and

legal material to:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

2
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.

                                         7

         Case 2:18-cv-01541-PP Filed 07/14/20 Page 7 of 8 Document 14
      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      The court will enter a separate order REFERRING this case to Magistrate

William E. Duffin for pretrial proceedings.

      Dated in Milwaukee, Wisconsin this 14th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

           Case 2:18-cv-01541-PP Filed 07/14/20 Page 8 of 8 Document 14
